Citation Nr: 0802989	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for residuals of infectious 
hepatitis.    



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.  

The veteran requested a hearing at the Board in Washington, 
DC in his May 2005 Substantive Appeal.  He was scheduled for 
such a hearing in August 2005, but failed to report and 
provided no explanation for this.  Consequently, his hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) 
(2007).  

The veteran's claim for residuals of infectious hepatitis was 
the subject of previous decisions.  The Board has a legal 
duty to address the "new and material evidence" requirement 
under 38 C.F.R. § 3.156(a) regardless of the actions of the 
RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate to not consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board observes that the veteran filed claims for an 
increased evaluation for his service-connected PTSD as well 
as entitlement to total compensation rating based on 
individual unemployability (TDIU).  These matters are 
referred back to the RO for further development.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of infectious hepatitis was previously denied in a June 1990 
Board decision.    

2.  The evidence presented since the June 1990 Board decision 
is not shown, by itself or in connection with evidence 
previously included in the record, to relate to an 
unestablished fact necessary to substantiate the claim or 
otherwise raise a reasonable possibility of substantiating 
the claim.  



CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of service connection for residuals of infectious 
hepatitis has not been presented.   38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letter was issued prior to the appealed 
April 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
January 2004 letter, the veteran was advised of both the type 
of evidence needed to reopen his claim and what was necessary 
to establish entitlement to the claimed benefit.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim of service connection for 
residuals of infectious hepatitis was denied in a rating 
decision of the RO in November 1989.  The RO observed that 
the veteran had a history of infectious hepatitis in 1967, 
but noted infectious hepatitis was not shown on the last 
examination.  

The veteran expressed initial disagreement with this decision 
in December 1989 and perfected his appeal concerning this 
issue in February 1990.  In a June 1990 decision, the Board 
denied the veteran's claim of service connection for 
residuals of infectious hepatitis.  

The Board determined that the infectious hepatitis diagnosed 
and treated in service was acute and transitory in nature and 
resolved without permanent disability or residual impairment.  

The veteran did not appeal that Board decision and the Board 
therefore finds that the June 1990 Board decision is final 
under 38 U.S.C.A. § 7105.  The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the veteran's claim since the issuance of that 
decision.

The evidence of record at the time of the June 1990 decision 
included the veteran's service medical records, which showed 
a history of infectious hepatitis in 1967.  A November 1967 
hospital record reported the treatment the veteran received 
for his infectious hepatitis.  The record showed that at the 
end of the treatment, the veteran was completely asymptomatic 
for infectious hepatitis.  His January 1975 discharge 
examination report contained no notations or diagnosis of 
residual disability related to infectious hepatitis.  Also of 
record was the July 1989 VA examination report that noted the 
veteran did not have a residual history of infectious 
hepatitis.  

Since the June 1990 Board decision, the veteran has re-
submitted various service medical records showing that he was 
diagnosed with infectious hepatitis in service.  He has also 
submitted VA treatment records from November 1983 to October 
2004 documenting treatment he received for his various 
disabilities.  

The Board observes an April 1997 VA general medical 
examination which noted the veteran's history of infectious 
hepatitis in 1967.  However, the examiner concluded there was 
no active disease.  

The Board notes that the service medical records were of 
record at the time of the June 1990 Board decision.  With 
respect to this additional medical evidence, the Board finds 
that although it is "new" in the sense that it was not of 
record at the time of the June 1990 Board decision, this 
evidence is not material in that it merely reiterates the 
veteran's history of infectious hepatitis in 1967.  

Further, the veteran has not presented medical evidence of 
current disability related thereto despite being notified of 
this requirement in the January 2004 "duty to assist" 
letter.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
various lay statements.  As a layperson, the veteran is 
competent to describe symptoms capable of lay observation; 
however, he cannot diagnose a current disability or render an 
opinion regarding its etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

As such, the additional evidence is not new and material and 
it does not raise a reasonable possibility of substantiating 
the veteran's claims of service connection for infectious 
hepatitis.  Accordingly, the veteran has not presented new 
and material evidence sufficient to reopen the claims of 
service connection for infectious hepatitis and the appeal 
must be denied on this basis.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for residuals of infectious 
hepatitis, the appeal to this extent is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


